Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mutually asymmetrical shoes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Although Applicant explains how the shoes are asymmetrical, the figures do not clearly show how the shoes are asymmetrical (e.g. a line of symmetry). 
Applicant must also show the contact surfaces as claimed in claim 9. 
Regarding claim 2, Applicant recites the reinforcing portion of the front and rear foot shoes are made from TPU with a certain surface structure. The certain surface structure is not shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2, and 10 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant claims the upper, sole, and insole of the front foot shoe and rear foot shoe of the fencing shoe product is designed to be mutually asymmetrical. Although this disclosure is recited in the specification, there is no further explanation to what the Applicant means by mutually asymmetrical. It is unclear if the front foot upper, sole, and insole, are designed to be mutually asymmetrical with respect to the rear foot shoe or if the features in the shoe itself are asymmetrical. 
Regarding claim 2, Applicant recites the reinforcing portions of the front and rear foot shoes are made from a TPU with a certain surface structure, but does not disclose any further details regarding the characteristics of the structure. Examiner respectfully suggest explaining the surface structure of the TPU material. 
Regarding claims 10 – 18, Applicant discloses the fencing shoe product is made by modular production. However, it is unclear what exactly modular production means. There is no further explanation of modular production in the specifications to support this limitation as well. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims the upper, sole, and insole of the front foot and rear foot fencing shoes are designed to be mutually asymmetrical. Although this disclosure is recited in the recitation, it is unclear what Applicant means by mutually asymmetrical. 
Regarding claim 2, Applicant recites the reinforcing portion of the front foot and rear foot shoe are made form a TPU having a certain surface structure. It is unknown to the Examiner the features or characteristics of the surface structure. The certain surface structure can entail any type of structure without further limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco et al (U.S Document 20010042323) in view of David (U.S Document 4580356) in further view of Chaney et al (U.S Document 20070227039).
Regarding claim 1, Fusco teaches (paragraphs 0030 - 0037) a fencing shoe product with asymmetrical front foot shoe (24) and rear foot shoe (22), the fencing shoe comprising a front foot shoe (24) and a rear foot shoe (22); the front foot shoe comprising a front foot upper (56), a front foot sole (as shown in Figures 6 - 7) connected with the front foot upper (shown in Figures 6 - 7); the rear foot shoe (22) comprising a rear foot upper (32), a rear foot sole (28) connected with the rear foot upper (shown in Figures 2A and 4). Fusco further discloses (paragraphs 0030 and 0032) the asymmetrical differences between the leading and trailing shoes such as the difference in the thickness of the lateral sole portion, the asymmetrical upper, and more as illustrated in Figures 2A, 3, and 5 – 8. 
Although Fusco does not explicitly teach the front foot upper and rear foot upper being designed to be mutually asymmetrical, and the front foot sole and rear foot sole being designed to be mutually asymmetrical; it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize the asymmetrical fencing shoe product disclosed by Fusco comprising a leading or front foot shoe and a trailing or rear foot shoe with mutually asymmetric features. It is not fully understood what mutually asymmetrical means. For the purpose of examination, mutually asymmetrical will be interpreted as components on the shoe may have different shape, size, or color or other features that can help identify one shoe from the other. As discussed above, Fusco discloses the leading shoe and trailing shoe are asymmetric with respect to each other (see paragraphs 0030 – 0037). 
Fusco does not teach a front foot insole detachably mounted in the front foot shoe, a rear foot insole detachably mounted in the rear foot shoe, and the front foot insole and rear foot insole being designed to be mutually asymmetrical. 
David teaches (column 1 lines 1 – 2) a removable insole for shoes. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to modify the asymmetrical fencing shoes with a leading or front foot shoe and a trailing or rear foot shoe of Fusco with detachable or removable insoles of David to allow one to clean or replace the insoles as necessary. It would be obvious to a person of ordinary skill in the art that the insoles could be designed to be asymmetrical as Fusco already disclosed asymmetrical shoes with asymmetrical components (see paragraphs 0030 – 0037). 
Regarding claim 2, the combination of Fusco and David teach the fencing shoe product of claim 1 as discussed above. Fusco further teaches (paragraph 0034) the trailing shoe (22) includes a high abrasion insert (48) for enhancing the durability of the shoe. The insert (48) is shown located on the medial side of the trailing shoe in the forefoot area. The high abrasion insert (48) prolongs the life of the shoe by protecting against heavy abrasion due to the dragging of the trailing shoe (22) as associated with the lunge movement (10). The high abrasion insert (48) may be made of semi-rigid materials and the like. Fusco further teaches (paragraph 0036) the leading shoe (24) generally does not include the high abrasion insert (48) because the leading shoe (24) does not drag during the lunge movement (10).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to include a high abrasion insert or reinforcing portion in the trailing or rear foot shoe to increase the wear resistance of the shoe when dragging the rear foot during fencing. As disclosed by Fusco (paragraph 0036), the leading shoe generally does not include a reinforcing portion or high abrasion insert as the leading foot does not drag on the ground during the lunge movement as the trailing or rear foot. However, it would be obvious to a person of ordinary skill in the art to add a high abrasion insert to the leading shoe if desired. The reinforcing portion of the leading shoe would not need to be as large as the high abrasion insert or reinforcing portion on the trailing shoe because, as disclosed by Fusco (paragraph 0036), the leading shoe does not drag during the lunge movement as the trailing shoe. 
Regarding claim 3, the combination of Fusco and David teach the fencing shoe product of claim 2 as discussed above. Fusco further teaches (paragraph 0034) the rear foot reinforcing portion and front foot shoe reinforcing portion are made from lightweight wear-resistant thermoplastic polyurethane material having a certain surface structure. 
It is not clear what the certain structure of the thermoplastic polyurethane material the Applicant discloses. However, it would be obvious to a person of ordinary skill in the art to include a high abrasion insert or reinforcing portion on the rear foot shoe and front foot shoe and have the high abrasion insert or reinforcing portion made from a semi-rigid material or the like such as a thermoplastic polyurethane material to provide protection against wear and abrasion. The material would have a certain surface structure as desired by the inventor to fit the form of the fencing shoe. 
Regarding claim 4, the combination of Fusco and David teach the fencing shoe product of claim 2 as discussed above. Fusco further teaches (paragraph 0037) the leading shoe (24) includes a heel cup (50), a toe patch (52), and an overlay (54). The toe patch (52) is positioned at the toe end or tip of the leading shoe (24). The toe patch (52) has a curved shape that protects the toes from jamming during the lunge (10). The heel cup (50) and the toe patch (52) can be made of a variety of semi-rigid materials including plastic. 
The combination does not explicitly teach the fencing shoe product is used in epee competitions. However, it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize that the fencing shoe of Fusco includes an anti-piercing foot protection zone or toe patch in the leading or front foot shoe. The toe patch can be made of a variety of semi-rigid materials including plastic. Although Fusco discloses the toe patch protects the toes from jamming during the lunge movement, it is obvious to a person of ordinary skill in the art that the semi-rigid material in the toe portion of the leading or front shoe could protect against piercing during fencing and therefore be suitable for epee competitions. 
Regarding claim 5, the combination of Fusco and David teach the fencing shoe product of claim 1 as discussed above. Fusco illustrates (in annotated Figures 5 – 8 below) the front sole includes a front foot outsole for contacting with a ground, a front foot midsole in contact with the front foot insole and a front foot cushion (49) embedded in the heel of the front foot midsole (as taught in paragraph 0036). Fusco further teaches (paragraph 0031) the rear foot sole (28) includes a rear foot outsole (42) for contacting with the ground, a rear sole midsole (44) in contact with the rear foot insole. 

    PNG
    media_image1.png
    710
    522
    media_image1.png
    Greyscale

If there is any doubt the combination of Fusco and David teach a front foot midsole in contact with the front foot insole and a rear foot midsole in contact with the rear foot insole, it is obvious to a person of ordinary skill in the art that the insole is inserted between the wearer’s foot and the sole of the shoe. David teaches a removable insole, which is inserted into the footwear in contact with the wearer’s foot and the sole of the shoe. 
The combination of Fusco and David does not teach a rear foot iron core disposed and embedded in a middle portion of an upper surface of the rear foot midsole, and a rear foot waist covering and embedded in an arch area of a lower surface of the rear foot midsole. 
	Chaney et al teaches (paragraphs 0060 - 0062) an item of footwear (10) that has a sole unit receiver (12). In this example embodiment, the sole unit receiver may be a thin cavity (14) generally defined by a foot supporting surface and a downwardly extending sidewall 16 that is disposed along a perimeter portion of the foot supporting surface. A sole unit (26) is generally sized to fit within and substantially fill the cavity (14). The sole unit may be made from any single or combination of materials used or usable in the construction of soles. The sole unit may also be replaced with another construction to provide customized support functions. For example, a sole unit may be provided with more support on a medial side to help a runner whose foot pronates. Likewise a sole unit may be provided with more support on a lateral side to compensate for a runner whose foot supinates. Additionally, the sole unit could be constructed with a material that provides resistance to environmental conditions such as sharp objects or corrosive chemicals for safety in work places where such conditions may be present.
Chaney further teaches (paragraphs 0083 – 0084) the sole unit (26) has opposing portions (56, 58), and an intermediate waist portion (60) that is narrower than the opposing portions (56, 58) as shown in Figure 10. The recess in the sole unit receiver (12) that receives the sole unit has a complementary shape. For example, an hour-glass or figure-eight shape has such a waist portion and opposing ends. While the embodiments show the waist in the midfoot and the opposing sections in the forefoot and rearfoot, the concept may be applied in any region of the sole unit receiver. For example, as illustrated in FIG. 21, the opposing sections (156, 158) and intermediate waist (160) may reside entirely within the forefoot or rearfoot or across any region of the forefoot, midfoot or rearfoot.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to modify the combination of Fusco and David with Chaney to obtain asymmetrical fencing shoes with a sole unit made of metal, such as iron in the rear foot or a rear foot iron core disposed and embedded in a middle portion of the upper surface of the rear foot midsole for customized support functions. It would also be obvious to person of ordinary skill in the art to recognize that Chaney discloses a waist portion in the rear foot shoe covering and embedded in the arch area of a lower surface of the rear foot midsole. Chaney also discloses the metal sole unit or iron core is provided to give more support to the athlete while lunging or other movements. 
Regarding claim 6, the combination of Fusco, David and Chaney teach the fencing shoe product of claim 5 as discussed above. Chaney further discloses (paragraph 0094) the sole unit (26) engages a sole unit receiver (12) via a male engageable element (222) that is a vertical side extension from the main plane of the sole unit as shown in Figure 18. The male part (222) engages female part (223) on the sole unit receiver (12). Of course, there may be multiple engageable elements. The side extension may also provide cushioning or traction functions, as discussed above. 
In paragraph 0084 Chaney discloses the waist in the midfoot and the opposing sections in the forefoot and rearfoot, the concept may be applied in any region of the sole unit receiver. For example, as illustrated in FIG. 21, the opposing sections (156, 158) and intermediate waist (160) may reside entirely within the forefoot or rearfoot or across any region of the forefoot, midfoot or rearfoot. 
The combination does not explicitly teach two side edges of the rear foot waist are bent upward and arched to wrap both sides of the rear foot midsole, and the rear foot waist is made from thermoplastic polyurethane material. However, it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize that Chaney discloses the waist portion extends through the entirety of the forefoot, midfoot, and rearfoot regions and male parts or side edges of the waist portion extend upward and are bent and arched to cover the midsole. These side edge portions would engage with the sole unit on the sole receiver and provide cushioning or traction functions. As further taught by Chaney in paragraph 0095, the male engagement components or side edges of the waist portion can be made of a thermoplastic polyurethane material to further provide more support to the athlete’s foot while fencing. 
Regarding claim 7, the combination of Fusco and David teach the fencing shoe product of claim 1 as discussed above. David further teaches (column 2 lines 33 – 55) this insole is made from a strip (1) of a plastic foam, such as polyethylene. This strip (1) is pierced with pores (2) and comprises three distinct zones of different thicknesses, (3, 4 and 5). Zone (3) which is of a lesser thickness than zones (4) and (5) and hence of a greater density, acts as a supporting zone for the foot. Zone (4) which is of a slightly greater thickness and thus of a slightly lower density, corresponds to the instep of the foot and is intended to fit the shape of the arch of the foot. Zone (5) which is thicker and thus not as dense as zone (3) acts as a supporting zone for the toes, and particularly the smaller toe. For greater simplification, zones (4 and 5) are advantageously of the same thickness and thus of the same density. In a variant zones (3 and 5) are of the same thickness and thus of the same density. In a variant, the central zone (3) may have, at the heel level, a zone which is not shown and is not very thick and is thus of a greater density. This zone is intended principally to support the heel which is subjected to the greatest stresses. This zone may also be advantageously used for the printing of a trade mark.
The combination does not specifically state the front foot insole is provided with a reinforcing buffer area at each of the first metatarsophalangeal joint, a front sole and a heel area; and the rear foot insole is provided with a rear foot reinforcing buffer area at each of the first metatarsophalangeal joint and the front sole. However, it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize that David teaches an insole comprising reinforcing buffer areas in specific zones or at the first metatarsophalangeal joint, a front sole and a heel area in the front shoe and a reinforcing buffer area in specific zones or at the first metatarsophalangeal joint and the front sole in the rear shoe as discussed above. The modifications of David would allow more comfort or reinforcement for protection to the wearer’s foot. 
Regarding claim 8, the combination of Fusco and David teach the fencing shoe product of claim 7 as discussed above. Fusco further teaches (paragraph 0035) the trailing shoe (22) and the leading shoe (24) (not shown) may optionally include a performance plate (45). The performance plate (45) is a thin sheet of resilient material that extends along a length of and in proximity to the wedged sole (28). In one embodiment, the performance plate (45) extends a full foot length and is a full forefoot wide. The performance plate (45) may be tuned to a predetermined stiffness to minimize dissipation of energy during the lunge (10).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to recognize that the combination of Fusco and David teaches an asymmetrical fencing shoe product with a performance plate or arch support plate at the arch of the front foot and rear foot shoes as discussed above. As disclosed by Fusco, the performance plate or arch support plate is included to help minimize the loss of energy to the wearer during the lunge motion. 
Regarding claim 9, the combination of Fusco and David teach the fencing shoe product of claim 8 as discussed above. David further teaches (column 2 lines 56 - 60) a groove (6) is located in the border area of the strip, in the rear zone, and grooves (7, 8) are arranged between zones (3, 4 and 5) which are of different thicknesses. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to modify the fencing shoe product of Fusco with the insole of David to obtain an asymmetrical fencing shoe producing comprising an insole with grooves. It would be obvious that the grooves allow for comfort to the wearer by allowing the insole to be flexible. Although it is not fully understood what Applicant means by contact surface, for the purpose of examination the contact surface will be interpreted as the bottom of the rearfoto insole. It is obvious to a person of ordinary skill in the art that the insole is the layer above the shoe sole. The bottom surface of the insole can be provided with grooves, and therefore be a contact surface with a texture full of grooves.  
Regarding claim 10, the combination of Fusco and David teach the fencing shoe product of claim 1 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 
Regarding claim 11, the combination of Fusco and David teach the fencing shoe product of claim 2 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 
Regarding claim 12, the combination of Fusco and David teach the fencing shoe product of claim 3 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 
Regarding claim 13, the combination of Fusco and David teach the fencing shoe product of claim 4 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 
Regarding claim 14, the combination of Fusco, David, and Chaney teach the fencing shoe product of claim 5 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 
Regarding claim 15, the combination of Fusco, David, and Chaney teach the fencing shoe product of claim 6 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 
Regarding claim 16, the combination of Fusco and David teach the fencing shoe product of claim 7 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 
Regarding claim 17, the combination of Fusco and David teach the fencing shoe product of claim 8 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 
Regarding claim 18, the combination of Fusco and David teach the fencing shoe product of claim 9 as discussed above. Although not explicitly stated, it is obvious that the combination teaches the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole, and the rear foot insole adopts a multi-layer composite structure as shown in Fusco, Figures 2A, 4, and 5 – 8. It is unclear what modular production means. However, Examiner is interpreting modular production to means various components of the footwear are manufactured separately and combined together. This is a product by process claim and obvious to a person of ordinary skill in the art that the combination is capable of being made by modular production. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMINGTON LEON SCOTT whose telephone number is (571)272-6560.  The examiner can normally be reached on Mon - Fri 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa D Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REMINGTON LEON SCOTT/Examiner, Art Unit 3732                
                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732